Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14,17,18,20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen Dissertation in view of either Porot et al 2017/0370899 or Kasahara et al 2007/0122235.
Allen Dissertation teaches (page iii; last full paragraph of p. 3); title use of AFM to monitor flaws of asphalt relating to aging.  Reference (top paragraph, p. 2) is made to employing additives that relate to aging.
Allen does not refer to adding virgin asphalt to the asphalt.
As to claim 1, it would have been obvious to add aditives and virgin asphalt to asphalt determined to be aged because either (1) Porot et al 2017/0370899 teach (Para 19 of Provisional 62353539) use of an asphalt combination of rejuvenating agent, aged binder (or reclaimed asphalt) and virgin asphalt to revitalize the aged binder (or reclaimed asphalt), or (2) Kasahara et al 2007/0122235 teach (Para 28) adding rejuvenating agents and new materials to old materials, and mixing them together to obtain regenerated asphalt.
As to claims 2-13, the different sources/origins are well known.  The asphalt of the applied references apply equally to each.
As to claim 14, one of ordinary skill would recognize that it is known to employ/try additives having different percentages.
As to claims 17,18,20-22,such anti-aging additive is known, and one  of ordinary skill would recognize that it is known to employ/try additives having different percentages.
.   


Allen et al 2018/0171146 refer (Para 78 of Provisional 62/436,306) to techniques where atomic force microscopy is employed to detect aged asphalt, relating topographical measurements to such, also referencing the Allen Dissertation.  However, Allen’s date is after Applicant’s filing date of 12/5/16.
Reinke et al 2019/0153229 teach sterol or stanol as anti-aging additive for asphalt, which relates back to provisional 62/385,905.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/633,754 in view of Allen Dissertation.
As to claim 1, it would have been obvious to test claim 22’s asphalt binder to determine if such is a candidate for slowing aging because Allen teaches an AFM method to test if asphalt of interest is aged.
This is a provisional nonstatutory double patenting rejection.

Claim 1,7,9,2,10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,1,11,15 of copending Application No. 16/308,408 in view of Allen Dissertation.
As to claims 1,7,9,11,10 it would have been obvious to test corresponding claims 1,1,1,11,15 asphalt to determine if such is a candidate for slowing aging because Allen teaches an AFM method to test if asphalt of interest is aged.


As to claims 1,7,14,17,22, it would have been obvious to test corresponding claims 11,14,17,18,19 asphalt to determine if such is a candidate for slowing aging because Allen teaches an AFM method to test if asphalt of interest is aged.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861